T. M. Burns, J.
(dissenting). Although not raised on appeal but apparent on the face of the record is the question of whether the defendant was competent to stand trial. A defendant’s competency to stand trial is so essential to due process that I am compelled to raise the issue sua sponte.
Prior to trial, the following colloquy took place between the defendant and the trial judge:
"Mr. Sims [the defendant]: Your Honor, last week, I think it was, I went before the psychiatrist and I don’t know the results but due to this fact, because I’m not in the right frame of mind, I would like to get some information on my behavior before I carry on with this trial.
"The Court: Well, the court is going to deny any postponement. I think, we’re going to go ahead at this time. I hope such treatment as you’re getting will be to your benefit, but this trial has been set up for some time and I see no further reason to delay. I’m interested in your comment.”
The foregoing was not a routine request for a continuance, but rather defendant was putting the trial court on notice of his possible incompetency to stand trial.
Admittedly, defendant did not specifically request diagnostic commitment to the Center for Forensic Psychiatry, MCLA 767.27a(3); MSA 28.966(H)(3); GCR 1963, 786. The defendant did, however, raise the issue of his competency; and even though defendant’s request was not in writ*33ing pursuant to GCR 1963, 786, he was nonetheless entitled at that point to a hearing to determine whether he should have been committed to a diagnostic facility for a determination of his competency to stand trial. People v Gomolak, 386 Mich 540 (1972).
Inasmuch as the trial court failed to conduct such a hearing, I vote to reverse and remand for a new trial so that the issue can be properly adjudicated.